Citation Nr: 0407224	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  02-16 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable rating for exertional 
rhabdomyolysis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from September 1989 
to August 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In September 2002, the veteran requested both a hearing 
before a member of the Board in Washington, DC, and a hearing 
before a hearing officer at the RO.  The record reflects that 
the veteran accepted an informal hearing conference with a VA 
decision review officer in December 2002 in lieu of his 
requested local hearing, and that he failed, without 
explanation, to report for his requested hearing before a 
member of the Board in February 2004.  See 38 C.F.R. 
§ 20.702(d) (2003).  The Board accordingly concludes that no 
requests for a hearing in connection with the instant claim 
remain pending.


REMAND

Briefly, the veteran contends that the initial non-
compensable evaluation assigned his exertional rhabdomyolysis 
does not accurately reflect the severity of that disability.

Service medical records show that the veteran was reported in 
June 2000 to have lost consciousness and require 
resuscitation measures while participating in a squad 
exercise.  He was hospitalized for several days for this 
incident, during which time his symptoms were ultimately 
attributed to exertional rhabdomyolysis and heat exhaustion.  
Laboratory studies on admission showed that his creatine 
kinase (CK) level was initially 2759 (with an identified 
upper reference range for normal of 374), but that his CK 
level dropped to 810 two days later, and to 382 four days 
after admission.  The veteran reported to his treating 
physicians that he had experienced a heat injury during basic 
training, as well as heat stroke on another occasion.  
Following his discharge from hospitalization the veteran was 
placed on a profile prohibiting participation in vigorous 
activity for longer than 15 minutes.  The service medical 
records show that he experienced no further recurrences prior 
to discharge.  The veteran was discharged from service on 
account of exertional rhabdomyolysis, which was described as 
manifested by heat exhaustion.  The disability was considered 
asymptomatic at discharge without permanent disability aside 
from a propensity to have recurrent episodes.

The veteran was afforded a VA examination in December 2001, 
at which time the examiner noted that the veteran was treated 
in June 1997 and July 1997 for what was initially thought to 
be heat exhaustion, with fatigue and lightheadedness as well 
as some altered consciousness; his symptoms were reportedly 
treated with rehydration.  The examiner noted that the 
veteran was diagnosed in June 2000 with exertional 
rhabdomyolysis.  Physical examination of the veteran in 
December 2001 showed that he was well-nourished and well-
developed.  His blood pressure was 121/78 and his pulse was 
76.  He exhibited 5/5 motor strength throughout the upper and 
lower extremities.  Tenderness in the lumbar region was 
present, as was pain with inversion and eversion of the 
ankles.  Blood chemistry testing revealed that the veteran's 
creatine phosphokinase level was 286 (with an identified 
reference range for normal of 35 to 232).  The examiner 
concluded that the veteran had exertional rhabdomyolysis.

At a December 2002 conference with a VA decision review 
officer, the veteran reported experiencing muscle weakness 
with any type of exertion.  He indicated that while he had 
not recently experienced a recurrence of any symptoms, he 
tended to avoid strenuous activity.  The veteran explained 
that he exhibited full strength at his December 2001 VA 
examination because the examination was conducted after an 
extended period of his resting in a waiting room.

On file is a March 2003 statement by Charles W. Bounds, M.D.  
Dr. Bounds indicated that he had treated the veteran prior 
the veteran's discharge from service, and noted that the 
veteran reported experiencing three episodes of 
rhabdomyolysis in service, with accompanying acute renal 
failure.  Dr. Bounds recorded the veteran's assertion that he 
was only able to perform tasks requiring minimal exertion due 
to rhabdomyolysis, and that while he was not currently 
experiencing any problems, he took efforts to ensure that he 
did not perform any actions which would provoke a return of 
his symptoms.  Physical examination of the veteran was silent 
for any identified abnormalities, including with respect to 
the veteran's muscles and joints, although Dr. Bounds 
curiously did not report the results of any muscle strength 
testing.  Dr. Bounds diagnosed rhabdomyolysis by history and 
indicated that blood chemistry testing revealed that while 
the veteran's basic metabolic panel was within normal limits, 
with normal renal function, the veteran's CK was elevated and 
his serum haptoglobin was decreased.  Dr. Bounds concluded 
that the veteran's elevated CK and decreased haptoglobin 
levels suggested the presence of chronic low-grade 
rhabdomyolysis, and he opined that anything but minimal 
physical exertion would aggravate the veteran's condition, 
causing greater rhabdomyolysis with the possibility of renal 
failure.  Dr. Bounds lastly concluded that the veteran was 
not able to engage in any occupation involving exertion or 
trauma to his muscles.

The Board notes that the December 2001 VA examiner did not 
record the veteran's complaints concerning any current 
impairment experienced from his service-connected exertional 
rhabdomyolysis.  Moreover, while the examination noted the 
presence of full upper and lower extremity strength, the 
examiner did not include any findings concerning excess 
fatigability with repeated motion.  See 38 C.F.R. § 4.45 
(2003).  Such findings would appear to be of particular 
relevance in the instant case, as the primary manifestation 
of the disability at issue appears to involve restriction of 
use with certain levels of exertion.

In short, the Board is of the opinion that the December 2001 
examination did not provide adequate findings on which to 
fairly evaluate the veteran's exertional rhabdomyolysis.  The 
Board is consequently of the opinion that further VA 
examination is warranted. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA or private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  The RO should then arrange for a 
VA orthopedic examination of the 
veteran by a physician with 
appropriate expertise to determine 
the nature, extent and severity of 
the veteran's service-connected 
exertional rhabdomyolysis.  All 
indicated studies, including range 
of motion studies in degrees and 
blood chemistry testing, should be 
performed.  All manifestations of 
the service-connected exertional 
rhabdomyolysis should be identified.  
Tests of joint motion of all 
extremities against varying 
resistance should be performed.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss 
due to pain.  The physician should 
also express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups (if 
the veteran describes flare-ups), 
and, if feasible, express this in 
terms of additional degrees of 
limitation of motion on repeated use 
or during flare-ups.  If this is not 
feasible, the physician should so 
state.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected 
exertional rhabdomyolysis on his 
ability to work.  The rationale for 
all opinions expressed should be 
explained.  The claims file must be 
made available to and reviewed by 
the examiner.  The examination 
report is to reflect that such a 
review of the claims file was made.   

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and 
the implementing regulations, see 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Then the RO should re-adjudicate the 
issue on appeal.  In addressing the 
claim, the RO should consider all 
pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities 
in 38 C.F.R. Part 4 and application 
of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and 
pain on movement of a joint.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The RO should also consider 
whether the case should be referred 
to the Director of the Compensation 
and Pension Service for extra-
schedular consideration.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).





	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


